SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary information statement. o Confidential, for Use of the Commissioner Only (as permitted by Rule 14c-5(d)(2)). o Definitive information statement. CNI Charter Funds (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies:N/A (2) Aggregate number of securities to which transaction applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined):N/A (4) Proposed maximum aggregate value of transaction:N/A (5) Total fee paid:$0 o Fee paid previously with preliminary materials. N/A o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: N/A (2) Form, Schedule or Registration Statement No.:N/A (3) Filing Party: N/A (4) Date Filed:N/A IMPORTANT NEWS ABOUT CNI CHARTER FUNDS March , To the Shareholders of the AHA Full Maturity Fixed Income Fund: CNI Charter Funds re-appointed Boyd Watterson Asset Management, LLC as sub-adviser to a portion of the AHA Full Maturity Fixed Income Fund, effective December 31, Boyd Watterson has served as a sub-adviser to the Fund since December 2005.However, under the Investment Company Act of 1940, the December 31 purchase of Boyd Watterson by Titanium Asset Management automatically terminated its prior sub-advisory agreement with respect to the Fund.There will be no increase in fees to the Fund and its shareholders as a result of this re-appointment. Robert W.
